ORDER

PER CURIAM.
Rhonda Medows (Mother) appeals from the judgment of the trial court modifying a decree of dissolution of her marriage to Tracey Medows, Sr. (Father). The judgment sustained Father’s motion to modify. On appeal, Mother contends the trial court erred in: (1) granting Father sole legal and physical custody of the parties’ two minor children; (2) requiring that Mother’s visitation rights are subject to the condition that she bring the children to all regularly scheduled school functions, athletic practices and extracurricular activities that occur during her periods of visitation; (3) altering Mother’s *566visitation schedule somewhat from that which the parties had previously been practicing; (4) requiring Mother to pay child support in accordance with Rule 88.01 and Form 14; and (5) ordering Mother to pay Father’s attorney fees in the amount of $960.00.
We have reviewed the briefs of the parties and the record on appeal. The trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or misapply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).